Per Curiam.
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied, with ten dollars costs. A motion for a new trial on exceptions could not be heard in the first instance by the Appellate Division after it had been heard and denied by the trial court. (Babad v. Colton Dental Association, 150 App. Div. 561; Starbuck v. Smith, 173 id. 954; Oglesby v. Massachusetts Accident Co., 212 id. 886.)
Present—■ Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion denied, with ten dollars costs.